                                                             II USDCSDNY
                                                             I DOCUMENT
                                                               ELECTRONICALLY FILED
                                                                 DOC#:_ _ __,,___,.....__
UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK                                    DATE FILED: ,Z /2 (:2.,0

MARVIL HARDING and AL TON POWIS,
               Plaintiffs,
                                                       19-CV-11948 (PGG) (BCM)
       -against-
                                                      ORDER
NYC CRANE HOIST & RIGGING, LLC and
THOMAS AURINGER,
              Defendants.

BARBARA MOSES, United States Magistrate Judge.

       In light of the Court's Mediation Referral Order dated January 31 , 2020 (Dkt. No. 12), the

initial case management conference scheduled for March 3, 2020 (see Dkt. No. 9) is

ADJOURNED sine die. If the parties' mediation efforts are unsuccessful, they shall file a joint

letter, no later than seven days after the completion of the parties' mediation, proposing three

dates on which both parties' principal trial counsel are available for a rescheduled initial case

management conference.

Dated: New York, New York
       February 26, 2020
                                            SO ORDERED.




                                               ~
                                            BARBARA MOSES
                                            United States Magistrate Judge
